Citation Nr: 0400557	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-10 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from  to February 1969 to 
February 1972, including service in the Republic of Vietnam.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2002 RO rating decision that denied an increased 
evaluation for PTSD, currently rated as 50 percent disabling.

The veteran testified before the undersigned at a June 2003 
videoconference hearing.  A copy of the transcript of that 
hearing is of record.  

The Board notes that during his videoconference hearing, 
dated in June 2003, the veteran and his accredited 
representative raised the issues of entitlement to a total 
rating based on unemployability due to a service-connected 
disability, and entitlement to service connection for cancer 
secondary to exposure to Agent Orange.  These matters are not 
properly before the Board for appellate review and are 
referred to the RO for appropriate consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant asserts that the symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned 50 percent disability 
evaluation, and a higher rating is warranted.

The record reflects that the veteran receives ongoing 
outpatient treatment for various complaints and disorders, 
including PTSD.  In his hearing in June 2003, he testified to 
the worsening of his PTSD.  Additionally, the veteran has 
submitted a letter from his treating physician Dr. C, 
indicating that his PTSD has intensified as a result of 
recent events involving hospitalization and surgical 
treatment for cancer in 2003.  

The Board observes that the veteran was most recently 
afforded a VA compensation and pension examination for PTSD 
in September 2001.  The Board is of the opinion that a 
current VA examination, which addresses the specific rating 
criteria, would be helpful to ascertain the extent of 
worsened symptomatology and disability relating to the 
service-connected disorder at issue.  

The Board also points out that the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002) is for application in 
this case.  It is observed that the appellant was never 
apprised of his rights in this regard, and should be so 
apprised.

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file, 
and ensure that all VCAA notice 
obligations have been satisfied. See 38 
U.S.C.A. §§ 5102, 5103, and 5103A, 5107 
(West 2002), and any other applicable 
legal precedent.

2.  The veteran's outpatient VA and 
private records of psychiatric treatment 
from May 2002 to the present, as well as 
any other records of relevant treatment 
identified by the veteran in response to 
the VCAA notification, should be obtained 
and associated with the claims folder.

3.  After the above-requested evidence 
has been received and associated with the 
claims folder, the veteran should be 
scheduled for a VA psychiatric 
examination, to include obtaining a 
medical opinion concerning the current 
severity of his service-connected PTSD.  
The claims file and a copy of this remand 
must be made available to the physician 
designated to examine the veteran, and 
such review noted in the examination 
report.  All indicated tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail, 
consistent with the current rating 
criteria for PTSD.  The examiner should 
specifically render findings with respect 
to the existence and extent of suicidal 
ideation, obsessional rituals which 
interfere with routine activities, 
illogical speech, panic or depression 
affecting the ability to function 
independently, impaired impulse control, 
spatial disorientation, neglect of 
personal appearance and hygiene, memory 
loss for own name, close relatives and 
occupation, ability to perform activities 
of daily living, gross impairment in 
thought processes or communication, 
persistent delusions or hallucinations, 
grossly inappropriate behavior and 
persistent danger of hurting himself or 
others.  A multi-axial diagnosis, 
including assignment of a Global 
Assessment of Functioning (GAF) score, 
and an explanation of what the score 
means should be furnished.  The examiner 
should also provide an assessment as to 
the impact of the veteran's service-
connected disability on his employment.  
All examination findings, together with 
the complete rationale for the comments 
expressed, should be set forth in the 
report.

4.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to an increased rating for 
PTSD based on all the evidence of record 
and all governing legal authority, 
including the VCAA and recent court 
precedent.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be given the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




